DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2021 has been entered.

Allowable Subject Matter
Claims 1-4, 6, 7 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record are the following publciations:
 Leanza et al. US 20120211293 A1 (Leanza) in particular figure 1 and Ohira et al. US 20100032220 A1 (Ohira) figure 13.
Regarding claim 1, Leanza discloses A ventilation duct (Abstract, Fig.1) comprising: an intake port (18a, 48, pars [0011-0015]) through which fluid is sucked in from a front side of a vehicle; a discharge port (14) that is 
Leanza fails to disclose wherein the wall portion is provided only on a lower surface of the duct inner surface to linearly extend upward from the lower surface as seen in figures 1 and 2 of the application.
Ohira fails disclose wherein the wall portion is provided on the duct inner surface at a position that faces the bent portion, and the wall portion is provided at a position that faces the intake port, wherein a portion of the lower surface of the duct inner surface, provided between the intake port and the wall portion, is flat, and wherein a connecting wall portion is provided to extend in a downstream direction from an upper end of the wall portion to the lower surface of the duct inner surface, and the connecting wall portion extends such that a downstream end of the connecting wall portion is located above an upstream end of the connecting wall portion.
The examiner does not consider the prior art of record to render obvious the limitations of independent claim 1 from which all remaining claims depend from. Therefore, a notice of allowance has been issued.

    PNG
    media_image1.png
    844
    871
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/MICHAEL A KESSLER/Examiner, Art Unit 3747